Exhibit 4.39 AMENDMENT to the Clinical Trial Agreement between Prana Biotechnology Limited and The University of Rochester WHEREAS, The University of Rochester (“Institution”) and Prana Biotechnology Limited (“Sponsor”) have entered into a Clinical Trial Agreement dated October 7, 2011 relating to clinical trial services with regard to the product PBT2 (“Agreement”), and WHEREAS, the Protocol for the Study has been amended February 3, 2012 and thus changes are needed to the Budget, and the Institution and Sponsor have agreed upon a revised Budget, NOW, THEREFORE, the parties hereby agree to amend the Agreement effective February 17, 2012, by replacing Attachment A to the Agreement with the amended Protocol attached hereto as Attachment Al, and also by replacing Attachment B to the Agreement with the revised Budget attached hereto as Attachment B1. Except as provided herein, all terms and conditions of the Agreement remain unchanged and in full force. PRANA BIOTECHNOLOGY LIMITED UNIVERSITY OF ROCHESTER BY: BY: Name: DIANNE ANGUS Cheryl K. Williams Title: CHIEFOPERATING OFFICER Assistant Director Office of Research & Project Administration DATE: February 20, 2012 DATE: ATTACHMENT A1 AMENDED PROTOCOL ATTACHMENT B1 REVISED BUDGET AMENDMENT 2 to the Clinical Trial Agreement between Prana Biotechnology Limited and The University of Rochester WHEREAS, The University of Rochester (“Institution”) and Prana Biotechnology Limited (“Sponsor”) have entered into a Clinical Trial Agreement dated October 7, 2011, as amended February 17, 2012, relating to clinical trial services with regard to the product PBT2 (“Agreement”), and WHEREAS, Institution and Sponsor have agreed upon a revised Budget, NOW, THEREFORE, the parties hereby agree to amend the Agreement effective May, 2012, by replacing Attachment B1 to the Agreement with the revised Budget attached hereto as Attachment B2. Except as provided herein, all terms and conditions of the Agreement remain unchanged and in full force. PRANA BIOTECHNOLOGY LIMITED UNIVERSITY OF ROCHESTER BY: BY: Name: DIANNE ANGUS Cheryl K. Williams Title: CHIEF OPERATING OFFICER. Assistant Director Office of Research & Project Administration DATE: 28th September 2012. DATE: 10/3/2012 Amendment 2 to MSA - Budget V26, 1150112. University of Rochester Encompassing the Huntington Study Group Clinical Trials Coordination Center (CTCC) Biostatistics Department 265 Crittenden Blvd. Rochester, NY 14642 585-275-7311 Prana Project Name Reach2HD Confidential Please note: This budget proposal is based on the Scope of Work and Protocol (version #2, February 3, 2012) agreed on February 3, 2012. Should the Protocol or SOW change, the HSG & CTCC will require a revised budget, adjusted SOW, protocol and Agreement with the potential for additional funding to complete the outlined tasks. This budget proposal is valid to June 30, 2012. PROJECT TITLE: Reach2HD Protocol Title: PBT2-203 Randomized, Double Blind, Placebo Controlled, Parallel Group, Multi-Center, Phase lia Study of two doses of PBT2. Principal Investigator: Kayson, UR Prime Institution: UR Subcontract to JHU, Dorsey Subcontracts to 20 Sites Timeline: Planning: Enrollment: Implementation: Close Out: 6 Months 9 Months 6 Months 4 Months 01 October 2011 to 31 March 2012 31 March 2012 to 31 December 2012 01 January 2013 to 30 June 2013 01 July 2013 to 31 October 2013 # of Sites 20 Approx 15 USA; Approx 5 Aust # of Subjects 100 Randomized Planning Phase 01 October 2011 to 31 March 2012 Enrollment Phase 31 March 2012 to 31 December 2012 LPI Phase 01 January 2013 to 30 June 2013 Close Out Phase 01 July 2013 to 31 October 2013 Top Level Summary Planning Enrollment Implementation Close Out Phase Total - - CTCC Budget 221,587 580,374 347,240 219,478 1,368,679 Other Budget 20,000 40,000 70,000 30,000 160,000 Total UR Direct Costs 241,587 620,374 417,240 249,478 1,528,679 Contract/Consortium (Sites, JHU) 89,637 1,222,081 971,351 283,646 # 2,566,715 Total Direct Costs 331,224 1,842,456 1,383,590 533,123 # 4,095,393 Facilities and Administrative Costs 93,305 392,131 146,034 87,317 # 718,787 Total Costs 424,530 2,234,587 1,534,624 620,440 # 4,814,181 Pass Thru Costs Invoiced Directly to Sponsor outside of the payment schedule for Trial: Source Document Worksheets printing and distribution to be a pass thru cost Operations Manual Printing and Distribution to be a pass thru cost Drug Instruction Card printing and distribution to be a pass thru cost Travel and Conference costs to be a pass thru cost (include Orientation Meeting) IRB fees to be a pass thru cost Site Audit Fees (applicable for a ‘not for cause’ audit) to be a pass thru cost Site Pharmacy Start up fees as needed ($1,000 to $2,500 based upon actual needs at enrolling sites) to be a pass thru cost Screen Failures to be paid based upon assessments completed per subject, to be paid at the end of enrollment as a pass thru cost Subject Travel to attend study visits (above stipend for instances of hardship and pre-approved by sponsor) as apass thru cost Unscheduled Visits for enrolled subjects to be invoiced to Sponsor as incurred Subcontracts to MGH (Hersch and Rosas) and Melborne, Australia (Stout) to be held by Sponsor Steering Committee and Safety Monitoring Committee Fees to be paid directly to committee members by Sponsor Monitoring visits to Australian sites to be the direct responsibility of Sponsor Central Laboratory analysis activities paid directly by Sponsor Central ECG analysis activities paid directly by Sponsor Copyright Fees paid directly by Sponsor Any material changes to the SOW will necessitate a modification to the budget and a contract amendment. Example of SOW changes include, but not limited to: Protocol Amendments, Adding Sites, Interim Analyses, Ancillary Studies. JHU Subcontact Planning Enrollment LPI Close Out Employement Costs 66,398 107,894 70,341 61,008 Consultant POs - Computing Costs - Equipment Purchases - Travel Costs - Operating Costs (T, P/C, P, O) - Other Costs Facilities and Administrative Costs Total Direct Costs 66,398 107,894 70,341 61,008 Planning Phase 01 October 2011 to 31 March 2012 Enrollment Phase 31 March 2012 to 31 December 2012 LPI Phase 01 January 2013 to 30 June 2013 Close Out Phase 01 July 2013 to 31 October 2013 6 months 9 months 6 months 4 months EMPLOYMENT COSTS % of Effort Data Planning Enrollment LPI Close Out % Effort Person Months % Effort Person Months % Effort Person Months % Effort Person Months Dorsey, Ray Co Investigator 30% 3.60 30% 3.60 30% 3.60 30% 3.60 TBD Research Asst 10% 1.20 10% 1.20 10% 1.20 30% 3.60 TBD Asst Professor 15% 1.80 15% 1.80 15% 1.80 15% 1.80 Total Employment Costs 66,398 107,894 70,341 61,008 Facilities and Administrative Costs to JHU 23,239 37,763 24,620 21,353 JHU Total Cost 89,637 145,656 94,961 82,361 BIOSTATS Planning Enrollment LPI Close Out Employment Costs - Consultant POs - Computing Costs - Equipment Purchases - Travel Costs - Operating Costs (T, P/C, P, O) - Other Costs Other Costs Other Costs Total Direct Costs One Time Start up Fee $ Ophthalmologic Visit Costs: Exam $ $ $ Color Vision $ $ $ OCT $ $ $ Confrontation VF $ $ Ophthalmoscopy $ 70 $ 70 $ 70 Fundus Photos $ - $ $ Visually Evoked Response**** The VER will occur for approximately 50% of the subjects enrolled; will be paid for as occurring at $425 per VER includes the assessment and reading $ Total Per Subject Fee for Subjects not receiving the Visual Evoked Response Assessment Per Subject Feecomposed of Screening Visit thru Week 28 follow Up Visit $ Total Per Subject Fee for Subjects receiving the Visual Evoked Response Assessment $ SNAP Assessment Cost to be determined Budget Details: Planning Phase Enrollment Phase LPI Phase 01 October 2011 to 31 March 2012 31 March 2012 to 31 01 January 2013 to 30 June 2013 $ 6 months 9 months 6 months $ 0 % 0 50 % $ 40 % $ 10 % PROJECT TITLE: Reach2HD Protocol Title: PBT2-203 Randomized, Double Blind, Placebo Controlled, Parallel Group, Multi-Center, Phase lia Study of two doses of PBT2. Principal Investigator: Kayson, UR Prime Institution: UR Subcontract to JHU, Dorsey Subcontracts to 20 Sites Timeline: Planning: 6 Months 01 October 2011 to 31 March 2012 Enrollment: 9 Months 31 March 2012 to 31 December 2012 Implementations: 6 Months 01 January 2013 to 30 June 2013 Close Out: 4 Months 01 July 2013 to 31 October 2013 # of Sites 20 Approx15 USA; Approx 5 Aust # of Subjects 100 Randomized Total Budget Less: Budget associated with Site Subcontract Payments and associated indirect costs Budget Subject to Milestone Payment Scheme Payment Scheme: Billed and Rec’d The amount due to the University of Roachester will be invoiced according to the following Milestone driven scheme: Completion of Fully Executed Contract 10% IND for Protocol opened 10% Receipt of initial IRB approval of protocol 5% - Initial Enrollment 10% Subtotal of cashflow through initial enrollment Quarterly Payment During Enrollment and Implementation Phases Month 3 of Enrollment 9% Month 6 of Enrollment 9% Month 9 of Enrollment 9% Month 3 of Implementation 9% Month 6 of Implementation 9% Subtotal of cashflow thru Implementation Payment upon completion of Subject Enrollment Database Lock 10% Top Line Results 5% CSR 5% Subtotal of final payments Total of all payments not subject to subcontract Site Payment Scheme: Invoices will be forwarded to sponsor on a calendar quarter for basis for costs incurred in paying sites for completed visits. Not more than $2,329,100 will be invoiced to sponsor, invoices will only include the costs of fully completed and documented visits. The following is an estimate of the invoice amounts: Quarter ended June 30, 2012 $ Quarter Ended September 30, 2012 $ Quarter Ended December 31, 2012 $ Quarter Ended January 31, 2013 $ Quarter Ended March 31, 2013 $ Quarter Ended June 30, 2013 $ Total $ NOTE: If the FDA delays the implementation of the study according to the agreed timeline, the parties have the right to re-negotiate the milestones according to a agreed, revised timeline. (a) Should the above timeline for planning, Enrollment Implementation and/or Close out exceed the budgeted period for reasons outside the control of the Clinical Trials Coordination Center (CTCC), the CTCC will request that the Scope of Work be revisited and the budget be revised (if necessary) to allow for an expanded Planning, Enrollment, Implementation and/or Close out timeframe and associated additional costs. In good faith, Prana will decide ifthe proposed budget or timeframe changes can be accommodated by Prana. In any event, the CTCC will not be under an obligation to continue the study without the required additional funds to cover an extended budget period and Prana will not obliged to continue the Study outside the budgeted period. (b) If the above timeline for Planning, Enrolment, Implementation and Close out exceed the budgeted period for reasons within the control of the Clinical Trials Coordination Center (CTCC), Prana may withhold payments and/or require the CTCC to undertake activities to restore as far as possible the Study to the Initial Timeline at CTCC’s cost. If a delay in recruitment timeline is for reason of particular obligations on patients as prescribed by the Protocol, and the impact of those Protocol obligations cannot otherwise be resolved by the parties Project Team, the delay will not be deemed an event within the control of the CTCC. (c) If the above timeline for Planning, Enrollment, Implementation and Close Out is less than the budgeted period, the Scope of Work will be revisited by the parties and the budget be revised (if necessary) to adjust for the reduced timeframe and additional costs. For each month of reduced timeline of the Study, Prana will pay a pro-rata amount of the above Quarterly Payments to the CTCC as a bonus for earlier Study completion. Analysis of monitoring Activities Budget Components Planning Enrollment Implementation LP1 Duration Close out Total Effort Site Monitor Employee 0 % - 80 % 80% 0 % Fees Independent Monitor/Contractor Fees $ $ $ Travel Site Monitor Travel Costs $ TOTAL $ Based upon the budgeted effort, independent contractor costs and the associated travel costs, a total of 120 to 123 site monitor visits are budgeted. The details of these visits is set out below. Approximately 120 visits will provide 8 visits per site over the enrollment and LPI phase. Planning phase 6 months Enrollment Phase 9 months LPI Phase 6 months Close Out Phase 4 months Effort Analysis Monitor Effort> 0 % 80 % 80 % 0 % Independent Contractor Hourly Fees > $ - $ $ $ - Effort 80% of one FTE indicates 32 hours per work week for a total of 2080 hours over the 15 month implementation period. 2080 total available hours divided by 24 hours per monitor trip yields 87 site visits. Therefore, in the 15 months there are enough hours budgeted for approximately 87 visits to sites. Independent Contractor A total of 9 visits to four sites are budgeted to be handled by up to three independent contractors. In aggregate, 36 visits are budgeted with each visit planned to be 24 hours at a rate of $75 per hour.The computation is 36 visits multiplied by 24 hours per visit multiplied by $75 per hour. 36 visitsx 24 hours per visit x $75 per hour results in $64,800. In total approximately 123 site monitor visits are budgeted over the 15 month enrollment and LPI phase. This represents between approximately8 visits per site. 120 Visits divided by 15 sites equals 8.0 visits per site. Over the fifteen month period, sites will be visited more then once every two months. A total of $144,000 is budgeted for travel to sites for monitoring visits. Travel Analysis Budgeted Dollars For Travel A total of 8 visits for each of the 15 US based sites is budgeted 120 total site visits. A total of $1,200 is budgeted for each trip: $ paid during enrollment Trip Costs are calculated as follows: $650 for airfare, $300 for two nights lodging, $ paid during LPI duration $150 for meals and $100 for all other out of pocket costs. $ paid during close out $1,200 x 120 visits $144,000 $ Total Site Monitor Travel Budget
